Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/12/2022.
Claims 1-3 and 5-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gensler, Jr. et al. Pat. No. US 9,658,773 B2 (hereafter Gensler) in view of Dake Pub. No. US 2010/0306445 A1 (hereafter Dake) in view of WANG et al. CN 107102887 A (hereafter Wang), citations to Wang refer to English translation previously provided.

With regard to claim 1, Gensler teaches a method comprising: a Block Storage Virtualization (BSV) manager (the storage management application 108 that executes in the storage controller 102 maintains data physically in the storage devices 110a . . . 110n, and maintains the data logically in extent space efficient storage volumes 112. The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61) virtually provisioned block storage resources (It should be noted that the space allocation request is generated via operations in which the host application 106 requests allocation of a logical volume to the storage controller 102, where the host application 106 may at a subsequent time write to or read from logical addresses corresponding to the allocated logical volume in at least col. 3 line 63 – col. 4 line 19 and col. 8 lines 19-23);
aggregating, by the BSV manager, the virtually provisioned block storage resources into a virtual address space having a maximum capacity (The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61 and Fig. 2) and an allocated capacity, wherein the allocated capacity is less than the maximum capacity (the storage controller 102 generates an extent space efficient storage volume 112 for the host application 106. When extents are allocated for the extent space efficient storage volume 112, the extents are taken from the extent pool 114. Therefore, the storage controller 102 constructs a logical volume as an extent space efficient storage volume 112 from physical extents managed within the extent pool 114. The physical extents managed by the extent pool 114 are physically stored in the physical storage devices 110a . . . 110n. Therefore, the host application 106 reads from or writes to a logical volume that does not have physical storage allocated until the host application 106 writes to the logical volume, and then one or more extents are assigned from the extent pool 114 to the logical volume. The allocation space 118 shown in FIG. 1 corresponds to the space allocated to the extent space efficient storage volume 112 in at least col. 4 lines 3-19, col. 2 line 58 – col. 3 line 5 and Fig. 2);
determining, by the BSV manager, that free space in the allocated capacity is less than a provisioning threshold (Control proceeds to block 708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data in at least col. 7 lines 1-4, Examiner notes that the request to write additional new data constitutes a threshold of resource needed to be provisioned); and in response to determining that the free space in the allocated capacity is less than the provisioning threshold, procuring, by the BSV manager, a predetermined amount of additional block storage resources (Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708). in at least col. 7 lines 4-7, Examiner notes that the extents are units of storage, thus predetermined amounts of storage, see at least in space efficient storage volumes, the space for the storage volumes are allocated when the write operations actually write tracks, extents, blocks, or other storage units to the storage volumes. If the unit for storing data is an extent, then the space efficient storage volumes are referred to as extent space efficient storage volumes in col. 1 lines 30-35) 
Gensler teaches provisioning virtual block storage (see at least col. 3 line 54 – col. 4 line 19) within a virtualization environment comprising virtual entities … including … virtual applications and operating systems; and virtual clients (see at least col. 8 lines 19-23). Ostensibly, these virtual applications and operating systems; and virtual clients constitute virtual machines and the virtual block storage would be associated with these virtual machine clients but Gensler does not explicitly recite that the logical extents/BSV manager are associated with a virtual machine.
However, in analogous art Dake teaches associating a Block Storage Virtualization (BSV) manager with a virtual machine (VM) having virtually provisioned block storage resources (a local device mapper block device, namely a virtual disk from the virtual storage pool managed by logical volume manager 330, is specified as an associated block device to map to the physical storage block range assigned to the VM 340a-340N in at least ¶ [0034] and all identified storage blocks associated with the unique ID of the VM are mapped to a local devmapper device of the host VM server in at least ¶ [0043] – [0044]);
procuring from a virtual block storage vendor via a network (this storage is fragmented across the data center. As such, it is necessary to combine the multiple storage vendor disks into one large storage pool for ease of accessibility and management in at least ¶ [0002] and a network interface; one or more host virtual disks; a virtual machine (VM) executed from the memory to virtualize the processor and the one or more host virtual disks; and a virtual logical volume management (VLVM) module communicably coupled to the network interface and the VM, the VM power agent operable to: writing a control block to each of a plurality of network-capable physical storage devices identified via the network interface; map physical storage blocks of the plurality of network-capable physical storage devices to virtual storage blocks of a virtual storage pool … in at least claim 9), a predetermined amount of additional block storage resources for the VM (upon creation of the control blocks 135a-135N, each storage block entry in the control blocks 135a-135N is marked as "free for allocation" in at least ¶ [0024] and Upon allocation of a VM 115, the VLVM module 112 accesses information about the entire "free for allocation" storage pool by scanning the control blocks 135a-135N that it has written. Then, the VLVM module 112 allocates a certain block size from the "free for allocation" storage pool and assigns it to one of the VMs 115 in at least ¶ [0025]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the block storage/storage manager are associated with a virtual machine of Dake with the systems and methods of Gensler resulting in a system in which the provisioning virtual block storage within a virtualization environment comprising virtual entities including virtual applications, operating systems and virtual clients of Gensler takes the further step of associating the block storage/storage manager with a virtual machine as in Dake. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and reducing fragmentation of data and allowing for virtual machines to make more informed storage pooling decisions and collectively manage data (see at least ¶ [0003], ¶ [0005] and ¶ [0020]).
Gensler and Dake do not specifically teach an API.
However, in analogous art Wang teaches using an application programming interface (API) (The storage node management, disk management, volume management, access policy management, system monitoring, and so on. is generally composed of several parts, comprising a front end service, API (application programming interface) services … in at least page 2, third full paragraph)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the API of Wang with the systems and methods of Gensler and Dake resulting in a system in which the communication with a vendor as in Dake utilizes and API as in Wang. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution with predictable results. The claimed method was known as in Gensler and Dake but merely differed in that the communication with a vendor of Dake does not specify how it communicates with vendors. Wang teaches that storage management systems may use APIs to communicate amongst entities. A person having ordinary skill in the art could have used the API of Wang in the communication of Dake and the results would have been predictable. That is, APIs are known to persons of ordinary skill in the art as a means for two entities to speak a common language and thus it would have been predictable that using an API as in Wang in the communication of Dake would result in the entities communicating effectively.

With regard to claim 2, Gensler teaches generating a mapping table for mapping addresses in the virtual address space to physical addresses in the virtually provisioned block storage resources (It should be noted that the space allocation request is generated via operations in which the host application 106 requests allocation of a logical volume to the storage controller 102, where the host application 106 may at a subsequent time write to or read from logical addresses corresponding to the allocated logical volume. On receiving the space allocation request from the host application 106, the storage controller 102 generates an extent space efficient storage volume 112 for the host application 106. When extents are allocated for the extent space efficient storage volume 112, the extents are taken from the extent pool 114. Therefore, the storage controller 102 constructs a logical volume as an extent space efficient storage volume 112 from physical extents managed within the extent pool 114. The physical extents managed by the extent pool 114 are physically stored in the physical storage devices 110a . . . 110n in at least col. 3 line 64 – col. 4 line 13).

With regard to claim 3, Gensler teaches wherein the BSV manager repeatedly procures additional block storage resources at each time that: the free space in the allocated capacity is less than the provisioning threshold (Control proceeds to block 708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data in at least col. 7 lines 1-4); and the allocated capacity is less than the maximum capacity (Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708) in at least col. 7 lines 1-4, Examiner notes, if the allocated capacity were greater than or equal to the maximum capacity, additional extents could not be allocated from the extent pool as there would be none to allocate, thus this only occurs when the allocated capacity is less than the maximum capacity).
Gensler teaches allocating additional extents as needed and if enough are available. Ostensibly, this occurs every time “a request is received to write additional new data” (col. 7 lines 1-4) but Gensler does not explicitly recite this is repeated.
However, in analogous art Dake teaches repeatedly procures additional block storage resources (the VLVM module 112 accesses information about the entire "free for allocation" storage pool by scanning the control blocks 135a-135N that it has written. Then, the VLVM module 112 allocates a certain block size from the "free for allocation" storage pool and assigns it to one of the VMs 115. The VLVM module 112 repeats this process for each of the VMs 115 it allocates in at least ¶ [0025])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the repeated storage allocation for each virtual machine of Dake with the systems and methods of Gensler resulting in a system in which the provisioning virtual block storage within a virtualization environment comprising virtual entities including virtual applications, operating systems and virtual clients of Gensler repeats storage allocation as needed as in Dake not only as needed for each virtual machine as in Dake but repeats as needed for the additional storage as in Gensler each time there is a needed for additional storage. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and reducing fragmentation of data and allowing for virtual machines to make more informed storage pooling decisions and collectively manage data (see at least ¶ [0003], ¶ [0005] and ¶ [0020]).

With regard to claim 5, Gensler teaches detecting that free space in the allocated capacity is greater than a consolidation threshold; and in response to determining that the free space in the allocated capacity is greater than the consolidation threshold, releasing a second predetermined amount of block storage resources associated with the VM (a determination is made that extents available in the extent pool have fallen below a threshold number. One or more extents are released from the allocation space to add to the extent pool, wherein the one or more extents are not storing valid data in at least col. 1 lines 63-67, Examiner notes that if the extents in extent pool fall below a threshold requiring release of extents from the allocation space to the extent pool, this constitutes the allocated capacity having exceeded a consolidation threshold wherein the extents must be returned to the extent pool).

With regard to claim 6, Gensler teaches wherein the second predetermined amount of block storage resources is within an inclusive range selected from a group consisting of: one to five storage volumes; 10 megabytes (MB) to one terabyte (TB); and 1% to 50% of the allocated capacity (a determination is made that extents available in the extent pool have fallen below a threshold number. One or more extents are released from the allocation space to add to the extent pool, wherein the one or more extents are not storing valid data in at least col. 1 lines 63-67, Examiner notes this exemplary return of extents may be a return of one or more extents, returning one extent is both within the range of 1 to 5 storage volumes and within the range of 1% to 50% as the exemplary allocation space is 20 extents (1 returned extent is 5% of 20) and “or more” suggest at least two returned extents with is also in the range of 1 to 5 storage volumes and within the range of 1% to 50% as the exemplary allocation space is 20 extents (2 returned extent is 10% of 20)).

With regard to claim 7, Gensler teaches wherein the consolidation threshold is selected from a group consisting of: a percentage of free space in the allocated capacity that is greater than or equal to 10% of the allocated capacity; an amount of free space in the allocated capacity that is greater than or equal to 100 megabytes (MB); and greater than or equal to two volumes of free space in the allocated capacity (a determination is made that extents available in the extent pool have fallen below a threshold number. One or more extents are released from the allocation space to add to the extent pool, wherein the one or more extents are not storing valid data in at least col. 1 lines 63-67, Examiner notes this exemplary return of extents is in reference to the scenario of Fig. 5, returning one extent is both within the range of a percentage of free space in the allocated capacity that is greater than or equal to 10% of the allocated capacity as the exemplary allocation space is 20 extents, 10 are valid and 5 are overwriting 5 previously deleted making 15 out of 20 thus the free allocation space is 5 and 5 extents out of 20 is 25% which is greater than 10% and within the range of greater than or equal to two volumes of free space in the allocated capacity as the exemplary allocation space is 20 extent, 10 are valid and 5 are overwriting 5 previously deleted making 15 out of 20 thus the free allocation space is 5 and 5 extents is greater than two volumes).

With regard to claim 8, Gensler teaches wherein the predetermined amount of additional block storage resources is in an inclusive range selected from a group consisting of: 10 megabytes (MB) to one terabyte (TB); 5% to 100% of a size of the allocated capacity; and 1% to 50% of the maximum capacity (708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data. Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708) in at least col. 7 lines 1-4 and a block diagram 500 that shows how the host application 106 requests the writing of 5 extents of data (e.g., by writing data to logical addresses) in at least col. 5 lines 65-67, Examiner notes this exemplary request is in reference to the scenario of Fig. 5 and the request for additional data write may be a request for 5 extents, which is within the range of 5% to 100% of a size of the allocated capacity as the exemplary allocation space is 20 extents (5 extents is 25% of 20) and the exemplary request for additional data write may be a request for 20 extents as in the scenario of Fig. 3 which is within the range of 1% to 50% of the maximum capacity as the exemplary maximum capacity is 1000 extents (20 extents is 2% of 1000)).

With regard to claim 9, Gensler teaches wherein the provisioning threshold is selected from a group consisting of: a percentage of free space in the allocated capacity that is less than or equal to 10% of the allocated capacity; an amount of free space in the allocated capacity that is less than or equal to 100 megabytes (MB); and one volume of free space in the allocated capacity (an allocation space 118 comprising a 1000 extents has be reserved for the host application 106. However, because of thin-provisioning the storage management application 108 does not actually allocate extents to the allocation space 118 until a write request is received from the host application 106 in at least col. 5 lines 19-28 and block 708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data. Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708) in at least col. 7 lines 1-4, Examiner notes that the request to write additional new data constitutes a threshold of resource needed to be provisioned. Examiner notes this exemplary provisioning corresponding to Fig. 2, not allocation space has actually had extents written and therefore all extents are in the pool and not allocation space and thus the free allocation space is 0 which falls in the range of  free space in the allocated capacity that is less than or equal to 10% of the allocated capacity).

With regard to claim 11, Gensler teaches wherein the BSV manager is a Network Block Device (NBD) (The storage controller 102 and the host 104 may comprise any suitable computational device including those presently known in the art, such as, a personal computer, a workstation, a server, a mainframe, a hand held computer, a palm top computer, a telephony device, a network appliance, a blade computer, a processing device, etc. The storage controller 102 and the host 104 may be elements in any suitable network, such as, a storage area network, a wide area network, the Internet, an intranet. In certain embodiments, storage controller 102 and the host 104 may be elements in a cloud computing environment in at least col. 3 lines 30-40) and Examiner notes that Dake even more explicitly teaches wherein the BSV manager is a Network Block Device (NBD) (a virtual logical volume management system 100 according to an embodiment of the invention. Virtual logical volume management system 100 includes a virtual machine (VM) host server 110 connected to one or more storage devices 130a-N via network 120. In one embodiment, storage devices 130a-130N are fragmented storage devices, such as iSCSI, FibreChannel, and/or any other type of network block devices, implemented as a data center in at least ¶ [0021]).

With regard to claim 12, Gensler and Dake teach the method of claim 1,
Gensler and Dake do not specifically teach the BSV manager is installed at the VM.
However, in analogous art Wang teaches wherein the BSV manager is installed at the VM from a remote data processing system (a management platform of distributed block storage system deployment method and device. the management platform of the distributed block storage system deployment method comprising: the distributed storage system management platform is installed in the virtual machine, the virtual machine is stored in the distributed storage system in at least abstract and the management platform installed in the virtual machine, the virtual machine exists in distributed storage system. when the running virtual server machine has faults, comprising automatic switching with virtual machine management platform running on other servers. after the whole storage cluster recovery, firstly, automatically restoring system storing service; then, a virtual machine management platform starts to realize the automatic failure recovery in at least page 6, first paragraph).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the BSV manager is installed at the VM of Wang with the systems and methods of Gensler and Dake resulting in a system in which the BSV manger as in Gensler and Dake is installed on the virtual machine as in Wang. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving fault recovery by implementing distributed management (see at least abstract and page 6, first paragraph).

With regard to claim 13, Gensler teaches a system comprising: a processor; and a computer-readable storage medium storing program instructions which, when executed by the processor, are configured to cause the processor to perform a method comprising (The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present embodiments in at least col. 8 line 55 – col. 9 line 3):
a Block Storage Virtualization (BSV) manager (the storage management application 108 that executes in the storage controller 102 maintains data physically in the storage devices 110a . . . 110n, and maintains the data logically in extent space efficient storage volumes 112. The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61) virtually provisioned block storage resources (It should be noted that the space allocation request is generated via operations in which the host application 106 requests allocation of a logical volume to the storage controller 102, where the host application 106 may at a subsequent time write to or read from logical addresses corresponding to the allocated logical volume in at least col. 3 line 63 – col. 4 line 19 and col. 8 lines 19-23);
aggregating, by the BSV manager, the virtually provisioned block storage resources into a virtual address space having a maximum capacity (The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61 and Fig. 2) and an allocated capacity, wherein the allocated capacity is less than the maximum capacity (the storage controller 102 generates an extent space efficient storage volume 112 for the host application 106. When extents are allocated for the extent space efficient storage volume 112, the extents are taken from the extent pool 114. Therefore, the storage controller 102 constructs a logical volume as an extent space efficient storage volume 112 from physical extents managed within the extent pool 114. The physical extents managed by the extent pool 114 are physically stored in the physical storage devices 110a . . . 110n. Therefore, the host application 106 reads from or writes to a logical volume that does not have physical storage allocated until the host application 106 writes to the logical volume, and then one or more extents are assigned from the extent pool 114 to the logical volume. The allocation space 118 shown in FIG. 1 corresponds to the space allocated to the extent space efficient storage volume 112 in at least col. 4 lines 3-19, col. 2 line 58 – col. 3 line 5 and Fig. 2);
determining, by the BSV manager, that free space in the allocated capacity is less than a provisioning threshold (Control proceeds to block 708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data in at least col. 7 lines 1-4, Examiner notes that the request to write additional new data constitutes a threshold of resource needed to be provisioned); and in response to determining that the free space in the allocated capacity is less than the provisioning threshold, procuring, by the BSV manager, a predetermined amount of additional block storage resources (Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708). in at least col. 7 lines 4-7, Examiner notes that the extents are units of storage, thus predetermined amounts of storage, see at least in space efficient storage volumes, the space for the storage volumes are allocated when the write operations actually write tracks, extents, blocks, or other storage units to the storage volumes. If the unit for storing data is an extent, then the space efficient storage volumes are referred to as extent space efficient storage volumes in col. 1 lines 30-35) 
Gensler teaches provisioning virtual block storage (see at least col. 3 line 54 – col. 4 line 19) within a virtualization environment comprising virtual entities … including … virtual applications and operating systems; and virtual clients (see at least col. 8 lines 19-23). Ostensibly, these virtual applications and operating systems; and virtual clients constitute virtual machines and the virtual block storage would be associated with these virtual machine clients but Gensler does not explicitly recite that the logical extents/BSV manager are associated with a virtual machine.
However, in analogous art Dake teaches associating a Block Storage Virtualization (BSV) manager with a virtual machine (VM) having virtually provisioned block storage resources (a local device mapper block device, namely a virtual disk from the virtual storage pool managed by logical volume manager 330, is specified as an associated block device to map to the physical storage block range assigned to the VM 340a-340N in at least ¶ [0034] and all identified storage blocks associated with the unique ID of the VM are mapped to a local devmapper device of the host VM server in at least ¶ [0043] – [0044]);
procuring from a virtual block storage vendor via a network (this storage is fragmented across the data center. As such, it is necessary to combine the multiple storage vendor disks into one large storage pool for ease of accessibility and management in at least ¶ [0002] and a network interface; one or more host virtual disks; a virtual machine (VM) executed from the memory to virtualize the processor and the one or more host virtual disks; and a virtual logical volume management (VLVM) module communicably coupled to the network interface and the VM, the VM power agent operable to: writing a control block to each of a plurality of network-capable physical storage devices identified via the network interface; map physical storage blocks of the plurality of network-capable physical storage devices to virtual storage blocks of a virtual storage pool … in at least claim 9), a predetermined amount of additional block storage resources for the VM (upon creation of the control blocks 135a-135N, each storage block entry in the control blocks 135a-135N is marked as "free for allocation" in at least ¶ [0024] and Upon allocation of a VM 115, the VLVM module 112 accesses information about the entire "free for allocation" storage pool by scanning the control blocks 135a-135N that it has written. Then, the VLVM module 112 allocates a certain block size from the "free for allocation" storage pool and assigns it to one of the VMs 115 in at least ¶ [0025]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the block storage/storage manager are associated with a virtual machine of Dake with the systems and methods of Gensler resulting in a system in which the provisioning virtual block storage within a virtualization environment comprising virtual entities including virtual applications, operating systems and virtual clients of Gensler takes the further step of associating the block storage/storage manager with a virtual machine as in Dake. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and reducing fragmentation of data and allowing for virtual machines to make more informed storage pooling decisions and collectively manage data (see at least ¶ [0003], ¶ [0005] and ¶ [0020]).
Gensler and Dake do not specifically teach an API.
However, in analogous art Wang teaches using an application programming interface (API) (The storage node management, disk management, volume management, access policy management, system monitoring, and so on. is generally composed of several parts, comprising a front end service, API (application programming interface) services … in at least page 2, third full paragraph)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the API of Wang with the systems and methods of Gensler and Dake resulting in a system in which the communication with a vendor as in Dake utilizes and API as in Wang. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution with predictable results. The claimed method was known as in Gensler and Dake but merely differed in that the communication with a vendor of Dake does not specify how it communicates with vendors. Wang teaches that storage management systems may use APIs to communicate amongst entities. A person having ordinary skill in the art could have used the API of Wang in the communication of Dake and the results would have been predictable. That is, APIs are known to persons of ordinary skill in the art as a means for two entities to speak a common language and thus it would have been predictable that using an API as in Wang in the communication of Dake would result in the entities communicating effectively.

With regard to claim 14, Gensler teaches generating a mapping table for mapping addresses in the virtual address space to physical addresses in the virtually provisioned block storage resources (It should be noted that the space allocation request is generated via operations in which the host application 106 requests allocation of a logical volume to the storage controller 102, where the host application 106 may at a subsequent time write to or read from logical addresses corresponding to the allocated logical volume. On receiving the space allocation request from the host application 106, the storage controller 102 generates an extent space efficient storage volume 112 for the host application 106. When extents are allocated for the extent space efficient storage volume 112, the extents are taken from the extent pool 114. Therefore, the storage controller 102 constructs a logical volume as an extent space efficient storage volume 112 from physical extents managed within the extent pool 114. The physical extents managed by the extent pool 114 are physically stored in the physical storage devices 110a . . . 110n in at least col. 3 line 64 – col. 4 line 13).

With regard to claim 15, Gensler teaches wherein the BSV manager repeatedly procures additional block storage resources at each time that: the free space in the allocated capacity is less than the provisioning threshold (Control proceeds to block 708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data in at least col. 7 lines 1-4); and the allocated capacity is less than the maximum capacity (Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708) in at least col. 7 lines 1-4, Examiner notes, if the allocated capacity were greater than or equal to the maximum capacity, additional extents could not be allocated from the extent pool as there would be none to allocate, thus this only occurs when the allocated capacity is less than the maximum capacity).
Gensler teaches allocating additional extents as needed and if enough are available. Ostensibly, this occurs every time “a request is received to write additional new data” (col. 7 lines 1-4) but Gensler does not explicitly recite this is repeated.
However, in analogous art Dake teaches repeatedly procures additional block storage resources (the VLVM module 112 accesses information about the entire "free for allocation" storage pool by scanning the control blocks 135a-135N that it has written. Then, the VLVM module 112 allocates a certain block size from the "free for allocation" storage pool and assigns it to one of the VMs 115. The VLVM module 112 repeats this process for each of the VMs 115 it allocates in at least ¶ [0025])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the repeated storage allocation for each virtual machine of Dake with the systems and methods of Gensler resulting in a system in which the provisioning virtual block storage within a virtualization environment comprising virtual entities including virtual applications, operating systems and virtual clients of Gensler repeats storage allocation as needed as in Dake not only as needed for each virtual machine as in Dake but repeats as needed for the additional storage as in Gensler each time there is a needed for additional storage. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and reducing fragmentation of data and allowing for virtual machines to make more informed storage pooling decisions and collectively manage data (see at least ¶ [0003], ¶ [0005] and ¶ [0020]).

With regard to claim 16, Gensler teaches detecting that free space in the allocated capacity is greater than a consolidation threshold; and in response to determining that the free space in the allocated capacity is greater than the consolidation threshold, releasing a second predetermined amount of block storage resources associated with the VM (a determination is made that extents available in the extent pool have fallen below a threshold number. One or more extents are released from the allocation space to add to the extent pool, wherein the one or more extents are not storing valid data in at least col. 1 lines 63-67, Examiner notes that if the extents in extent pool fall below a threshold requiring release of extents from the allocation space to the extent pool, this constitutes the allocated capacity having exceeded a consolidation threshold wherein the extents must be returned to the extent pool).

With regard to claim 17, Gensler teaches wherein the maximum capacity of the virtual address space is a configurable size of the virtual address space, wherein the allocated capacity of the virtual address space is a configured amount of the virtual address space (Physical storage for ESE volumes is allocated from the extent pool one extent at a time, when the physical space is needed, rather than being full allocated (i.e., fully provisioned) up front at configuration time. The ESE volumes may be defined up to the maximum size allowed by the system and the storage controller in at least col. 2 line 58 – col. 3 line 5 and the storage management application 108 that executes in the storage controller 102 maintains data physically in the storage devices 110a . . . 110n, and maintains the data logically in extent space efficient storage volumes 112. The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n  ... It should be noted that the space allocation request is generated via operations in which the host application 106 requests allocation of a logical volume to the storage controller 102, where the host application 106 may at a subsequent time write to or read from logical addresses corresponding to the allocated logical volume in at least col. 3 line 54 – col. 4 line 19), wherein the allocated capacity comprises free space and used space (The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61 and Fig. 2 and the storage controller 102 generates an extent space efficient storage volume 112 for the host application 106. When extents are allocated for the extent space efficient storage volume 112, the extents are taken from the extent pool 114. Therefore, the storage controller 102 constructs a logical volume as an extent space efficient storage volume 112 from physical extents managed within the extent pool 114. The physical extents managed by the extent pool 114 are physically stored in the physical storage devices 110a . . . 110n. Therefore, the host application 106 reads from or writes to a logical volume that does not have physical storage allocated until the host application 106 writes to the logical volume, and then one or more extents are assigned from the extent pool 114 to the logical volume. The allocation space 118 shown in FIG. 1 corresponds to the space allocated to the extent space efficient storage volume 112 in at least col. 4 lines 3-19, col. 2 line 58 – col. 3 line 5 and free and used allocation space in at least Fig. 4).

With regard to claim 19, Gensler teaches wherein the BSV manager is a Network Block Device (NBD) (The storage controller 102 and the host 104 may comprise any suitable computational device including those presently known in the art, such as, a personal computer, a workstation, a server, a mainframe, a hand held computer, a palm top computer, a telephony device, a network appliance, a blade computer, a processing device, etc. The storage controller 102 and the host 104 may be elements in any suitable network, such as, a storage area network, a wide area network, the Internet, an intranet. In certain embodiments, storage controller 102 and the host 104 may be elements in a cloud computing environment in at least col. 3 lines 30-40) and Examiner notes that Dake even more explicitly teaches wherein the BSV manager is a Network Block Device (NBD) (a virtual logical volume management system 100 according to an embodiment of the invention. Virtual logical volume management system 100 includes a virtual machine (VM) host server 110 connected to one or more storage devices 130a-N via network 120. In one embodiment, storage devices 130a-130N are fragmented storage devices, such as iSCSI, FibreChannel, and/or any other type of network block devices, implemented as a data center in at least ¶ [0021]).

With regard to claim 20, Gensler teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present embodiments in at least col. 8 line 55 – col. 9 line 3):
a Block Storage Virtualization (BSV) manager (the storage management application 108 that executes in the storage controller 102 maintains data physically in the storage devices 110a . . . 110n, and maintains the data logically in extent space efficient storage volumes 112. The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61) virtually provisioned block storage resources (It should be noted that the space allocation request is generated via operations in which the host application 106 requests allocation of a logical volume to the storage controller 102, where the host application 106 may at a subsequent time write to or read from logical addresses corresponding to the allocated logical volume in at least col. 3 line 63 – col. 4 line 19 and col. 8 lines 19-23);
aggregating, by the BSV manager, the virtually provisioned block storage resources into a virtual address space having a maximum capacity (The storage management application 108 maintains an extent pool 114 that is comprised of extents physically stored in one or more of the storage devices 110a . . . 110n in at least col. 3 lines 54-61 and Fig. 2) and an allocated capacity, wherein the allocated capacity is less than the maximum capacity (the storage controller 102 generates an extent space efficient storage volume 112 for the host application 106. When extents are allocated for the extent space efficient storage volume 112, the extents are taken from the extent pool 114. Therefore, the storage controller 102 constructs a logical volume as an extent space efficient storage volume 112 from physical extents managed within the extent pool 114. The physical extents managed by the extent pool 114 are physically stored in the physical storage devices 110a . . . 110n. Therefore, the host application 106 reads from or writes to a logical volume that does not have physical storage allocated until the host application 106 writes to the logical volume, and then one or more extents are assigned from the extent pool 114 to the logical volume. The allocation space 118 shown in FIG. 1 corresponds to the space allocated to the extent space efficient storage volume 112 in at least col. 4 lines 3-19, col. 2 line 58 – col. 3 line 5 and Fig. 2);
determining, by the BSV manager, that free space in the allocated capacity is less than a provisioning threshold (Control proceeds to block 708 in which a request is received to write additional new data. A determination is made that an adequate number of allocated extents are unavailable for writing the additional new data in at least col. 7 lines 1-4, Examiner notes that the request to write additional new data constitutes a threshold of resource needed to be provisioned); and in response to determining that the free space in the allocated capacity is less than the provisioning threshold, procuring, by the BSV manager, a predetermined amount of additional block storage resources (Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708). in at least col. 7 lines 4-7, Examiner notes that the extents are units of storage, thus predetermined amounts of storage, see at least in space efficient storage volumes, the space for the storage volumes are allocated when the write operations actually write tracks, extents, blocks, or other storage units to the storage volumes. If the unit for storing data is an extent, then the space efficient storage volumes are referred to as extent space efficient storage volumes in col. 1 lines 30-35) 
Gensler teaches provisioning virtual block storage (see at least col. 3 line 54 – col. 4 line 19) within a virtualization environment comprising virtual entities … including … virtual applications and operating systems; and virtual clients (see at least col. 8 lines 19-23). Ostensibly, these virtual applications and operating systems; and virtual clients constitute virtual machines and the virtual block storage would be associated with these virtual machine clients but Gensler does not explicitly recite that the logical extents/BSV manager are associated with a virtual machine.
However, in analogous art Dake teaches associating a Block Storage Virtualization (BSV) manager with a virtual machine (VM) having virtually provisioned block storage resources (a local device mapper block device, namely a virtual disk from the virtual storage pool managed by logical volume manager 330, is specified as an associated block device to map to the physical storage block range assigned to the VM 340a-340N in at least ¶ [0034] and all identified storage blocks associated with the unique ID of the VM are mapped to a local devmapper device of the host VM server in at least ¶ [0043] – [0044]);
procuring from a virtual block storage vendor via a network (this storage is fragmented across the data center. As such, it is necessary to combine the multiple storage vendor disks into one large storage pool for ease of accessibility and management in at least ¶ [0002] and a network interface; one or more host virtual disks; a virtual machine (VM) executed from the memory to virtualize the processor and the one or more host virtual disks; and a virtual logical volume management (VLVM) module communicably coupled to the network interface and the VM, the VM power agent operable to: writing a control block to each of a plurality of network-capable physical storage devices identified via the network interface; map physical storage blocks of the plurality of network-capable physical storage devices to virtual storage blocks of a virtual storage pool … in at least claim 9), a predetermined amount of additional block storage resources for the VM (upon creation of the control blocks 135a-135N, each storage block entry in the control blocks 135a-135N is marked as "free for allocation" in at least ¶ [0024] and Upon allocation of a VM 115, the VLVM module 112 accesses information about the entire "free for allocation" storage pool by scanning the control blocks 135a-135N that it has written. Then, the VLVM module 112 allocates a certain block size from the "free for allocation" storage pool and assigns it to one of the VMs 115 in at least ¶ [0025]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the block storage/storage manager are associated with a virtual machine of Dake with the systems and methods of Gensler resulting in a system in which the provisioning virtual block storage within a virtualization environment comprising virtual entities including virtual applications, operating systems and virtual clients of Gensler takes the further step of associating the block storage/storage manager with a virtual machine as in Dake. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource allocation and reducing fragmentation of data and allowing for virtual machines to make more informed storage pooling decisions and collectively manage data (see at least ¶ [0003], ¶ [0005] and ¶ [0020]).
Gensler and Dake do not specifically teach an API.
However, in analogous art Wang teaches using an application programming interface (API) (The storage node management, disk management, volume management, access policy management, system monitoring, and so on. is generally composed of several parts, comprising a front end service, API (application programming interface) services … in at least page 2, third full paragraph)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the API of Wang with the systems and methods of Gensler and Dake resulting in a system in which the communication with a vendor as in Dake utilizes and API as in Wang. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution with predictable results. The claimed method was known as in Gensler and Dake but merely differed in that the communication with a vendor of Dake does not specify how it communicates with vendors. Wang teaches that storage management systems may use APIs to communicate amongst entities. A person having ordinary skill in the art could have used the API of Wang in the communication of Dake and the results would have been predictable. That is, APIs are known to persons of ordinary skill in the art as a means for two entities to speak a common language and thus it would have been predictable that using an API as in Wang in the communication of Dake would result in the entities communicating effectively.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gensler, Jr. et al. Pat. No. US 9,658,773 B2 (hereafter Gensler) in view of Dake Pub. No. US 2010/0306445 A1 (hereafter Dake) in view of WANG et al. CN 107102887 A (hereafter Wang), citations to Wang refer to English translation previously provided, as applied to claims 1-3, 5-9, 11, 12-17 and 19-20 above and in further view of Korlepara Pub. No. US 2007/0300025 A1 (hereafter Korlepara).

With regard to claim 10, Gensler, Dake and Wang teach the method of claim 1,
Gensler, Dake and Wang do not specifically teach the BSV manager is a kernel module.
However, in analogous art Korlepara teaches wherein the BSV manager is a kernel module (BLCTE 24 determines and maintains the geometry of block storage devices 28 that it manages, and may be structured as a kernel module in at least ¶ [0024]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the BSV manager is a kernel module of Korlepara with the systems and methods of Gensler, Dake and Wang resulting in a system in which the BSV manager as in Gensler, Dake and Wang is implemented as a kernel module as in Korlepara. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution with predictable results. The claimed method was known as in Gensler, Dake and Wang but merely differed in that the BSV manager of Gensler, Dake and Wang is not recited as being implemented as a kernel module. Korlepara teaches a block storage manager can be implemented as a kernel module. A person having ordinary skill in the art could have implemented the BSV manager of Gensler, Dake and Wang as a kernel module as in Korlepara and the results would have been predictable. That is, The BSV manager of Gensler, Dake and Wang would be implemented as a kernel module.

With regard to claim 18, Gensler, Dake and Wang teach the system of claim 13,
Gensler, Dake and Wang do not specifically teach the BSV manager is a kernel module.
However, in analogous art Korlepara teaches wherein the BSV manager is a kernel module (BLCTE 24 determines and maintains the geometry of block storage devices 28 that it manages, and may be structured as a kernel module in at least ¶ [0024]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the BSV manager is a kernel module of Korlepara with the systems and methods of Gensler, Dake and Wang resulting in a system in which the BSV manager as in Gensler, Dake and Wang is implemented as a kernel module as in Korlepara. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution with predictable results. The claimed method was known as in Gensler, Dake and Wang but merely differed in that the BSV manager of Gensler, Dake and Wang is not recited as being implemented as a kernel module. Korlepara teaches a block storage manager can be implemented as a kernel module. A person having ordinary skill in the art could have implemented the BSV manager of Gensler, Dake and Wang as a kernel module as in Korlepara and the results would have been predictable. That is, The BSV manager of Gensler, Dake and Wang would be implemented as a kernel module.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Dake discusses combining multiple storage vendor disks into one large storage pool. This is different from procuring additional block storage resources from “a virtual block storage vendor” as recited in the independent claims. For one, Dake does not procure anything. Instead, Dake merely aggregates existing storage vendor disks into one large storage pool.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant appears to believe “procure” should be afforded a narrow interpretation, however, “procure” merely means “to obtain” and when read in light of the specification does not connote a special meaning. Dake, clearly obtains additional storage, see “this storage is fragmented across the data center. As such, it is necessary to combine the multiple storage vendor disks into one large storage pool for ease of accessibility and management” in at least ¶ [0002]. Argument has not been found to be persuasive.
As an example of this difference between Dake’s aggregated storage pool and the independent claims’ discussion of procuring additional storage from “a virtual block storage vendor’, the benefits realized by the independent claims could not be realized using Dake’s aggregated storage resources. For example, Applicant’s specification discusses the challenge as: … there is often a gap between the amount of storage a user purchases and the amount of block storage that is actually used to store data … block storage in cloud environments typically requires more monitoring and adjusting to remain economically efficient. While additional block storage can be purchased in a cloud computing environment, doing so is complicated … automate (1) provisioning of additional block storage resources and/or (2) consolidating existing block storage resources by monitoring storage usage without deteriorating application availability. The BSV manager discussed above can thus increase storage efficiency and lower storage costs …
Thus, aspects of the present disclosure increase storage efficiency and lower storage costs in a virtual computing environment utilizing block storage resources by “procuring, by the BSV manager and using an application programming interface (API) in communication with a virtual block storage vendor via a network, a predetermined amount of additional block storage resources for the VM” (emphasis added) as recited in the independent claims. However, these benefits cannot be realized by Dake because Dake does not procure anything. Rather, Dake merely aggregates the already existing storage disks (albeit from different vendors). Since Dake merely aggregates existing storage capacity, rather than procuring additional storage capacity, Dake cannot teach or suggest “procuring, by the BSV manager and using an application programming interface (API) in communication with a virtual block storage vendor via a network, a predetermined amount of additional block storage resources for the VM” (emphasis added) as recited in the independent claims.
With regard to point (b), Examiner respectfully disagrees with Applicant. First, Dake does in fact procure, obtain, storage. See response to point (a) above. Further, Applicant argues, in part, that Dake does not teach using an API, however, Examiner relies upon combination with Wang to teach this feature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Applicant acquiesces that Dake obtains storage from different vendors via a network “Dake merely aggregates the already existing storage disks (albeit from different vendors)”. Lastly, Applicant alleges that Dake's obtaining storage cannot read on Applicant’s procuring storage because the instant specification sets forth scenarios in which customers use more storage than purchased and that purchases additional storage in the cloud is complicated and that automation can increase efficiency and lower cost. This, however, does not discount the actual teaching of Dake, as cited by Examiner in rejection above, that despite Applicant’s alleged “complicated” storage provisioning, Dake does in fact procure the additional storage. See at least Dake ¶ [0002].
Furthermore, Applicant is arguing Dake’s procurement of storage and ignoring the primary reference with which Dake has been combined, Gensler, wherein Gensler teaches “Additional extents are allocated from the extent pool to the host application 106, to write the additional new data (reference numeral 708)” in at least col. 7 lines 4-7. Again, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further still, Applicant is arguing recitations of the specification and not the claims. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “there is often a gap between the amount of storage a user purchases and the amount of block storage that is actually used to store data … block storage in cloud environments typically requires more monitoring and adjusting to remain economically efficient. While additional block storage can be purchased in a cloud computing environment, doing so is complicated … automate (1) provisioning of additional block storage resources and/or (2) consolidating existing block storage resources by monitoring storage usage without deteriorating application availability. The BSV manager discussed above can thus increase storage efficiency and lower storage costs …”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195